DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims, filed on January 27th, 2020, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on January 27th, 2020 is acknowledged and isanswered as follows. 
Applicant's remarks, see pg. 7, with respect to the rejections of claims 27-33 and 36 under 35 U.S.C. § 102 and/or 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejections of these claims have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mark S. Matkin (Reg. No. 32,268) on February 22nd, 2021. 
The application has been amended as follows: 
In the claim: 
27.  (Currently Amended):  An array of elevationally-extending strings of memory cells, comprising:
a vertical stack comprising a top tier and a bottom tier, the vertical stack comprising alternating insulative tiers and wordline tiers between the top tier and the bottom tier, a majority of the insulative tiers comprising silicon dioxide, at least one of the insulative tiers that is between the top tier and the bottom tier being of different composition from the majority insulative tiers, the at least one different composition insulative tier comprising an oxide comprising at least one of Mg and Hf, the wordline tiers having terminal ends corresponding to control-gate regions of individual memory cells, the control- gate regions individually comprising part of a wordline in individual of the wordline tiers;
a charge-blocking region of the individual memory cells extending elevationally along the individual control-gate regions;
charge-storage material of the individual memory cells extending elevationally along individual of the charge-blocking regions;
strings of channel material extending elevationally through the wordline tiers, the majority insulative tiers, and the at least one insulative tier comprising the oxide comprising at least one of Mg and Hf; and
insulative charge-passage material laterally between the channel material and the charge-storage material.

34.  (Currently Amended): An array of elevationally-extending  strings of memory cells, comprising:
a vertical stack comprising a top tier and a bottom tier, the vertical stack comprising alternating insulative tiers and wordline tiers between the top tier and the bottom tier, a majority of the insulative tiers comprising a first insulative composition, at least one of the insulative tiers that is between the top tier and the bottom tier comprising a second insulative composition that is different from the first insulative composition, the second insulative composition comprising an oxide comprising at least one of Mg and Hf, the wordline tiers having terminal ends corresponding to control-gate regions of individual memory cells, the control-gate regions individually comprising part of a wordline in individual of the wordline tiers;
a charge-blocking region of the individual memory cells extending elevationally along the individual control-gate regions;

strings of channel material extending elevationally through the wordline tiers, the insulative tiers comprising the first insulative composition, and the at least one insulative tier comprising the second insulative composition;
insulative charge-passage material laterally between the channel material and the charge-storage material; and
the at least one insulative tier comprising the second insulative composition having an annular recess projecting radially-outward relative to individual of the strings of the channel material, some of the charge-storage material being within the annular recess.

Allowable Subject Matter
Claims 27, 29-35, 37-55 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: a majority of the insulative tiers comprising silicon dioxide, at least one of the insulative tiers that is between the top tier and the bottom tier being of different composition from the majority insulative tiers, the at least one different composition insulative tier comprising an oxide comprising at least one of Mg and Hf as recited in claim 27; and a majority of the insulative tiers comprising a first insulative composition, at least one of the insulative tiers that is between the top tier and the bottom tier comprising a second insulative composition that is different from the first insulative composition, the second insulative composition comprising an oxide comprising at least one of Mg and Hf as recited in claim 34. Claims 29-33, 38-46, and 35, 37, 47-55 depend on claims 27 and 34, and therefore also include said claimed limitation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 2818